

117 S985 IS: Save America’s Clean Energy Jobs Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 985IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Carper (for himself, Mr. Whitehouse, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide direct payments of the renewable electricity production credit, the energy credit, and the carbon oxide sequestration credit.1.Short titleThis Act may be cited as the Save America’s Clean Energy Jobs Act.2.Direct payment of renewable electricity production credit and energy credit(a)Renewable electricity production credit(1)In generalSection 45(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(12)Election for direct payment(A)In generalIn the case of any applicable facility, the amount of any credit determined under subsection (a) with respect to such facility for any taxable year during the period described in paragraph (2)(A)(ii) of such subsection shall, at the election of the taxpayer, be treated as a payment equal to such amount which is made by the taxpayer against the tax imposed by chapter 1 for such taxable year. (B)Applicable facilityFor purposes of this paragraph, the term applicable facility means a qualified facility—(i)the construction of which began before January 1, 2023, and(ii)which is originally placed in service after March 25, 2021.(C)Form and effect of election(i)In generalAn election under subparagraph (A) shall be made in such manner as the Secretary may prescribe and not later than the due date (including extensions) for the return of tax for the taxable year in which the qualified facility is originally placed in service. Such election, once made, shall be irrevocable with respect to such qualified facility for the period described in subsection (a)(2)(A)(ii).(ii)EffectAny election under subparagraph (A) shall, for any taxable year during the period described in subsection (a)(2)(A)(ii), reduce the amount of the credit which would (but for this paragraph) be allowable under this section with respect to such qualified facility for such taxable year to zero.(D)Application to partnerships and S corporationsIn the case of a partnership or S corporation which makes an election under subparagraph (A)—(i)such subparagraph shall apply with respect to such partnership or corporation without regard to the fact that no tax is imposed by chapter 1 on such partnership or corporation, and(ii)(I)in the case of a partnership, each partner's distributive share of the credit determined under subsection (a) with respect to the qualified facility shall be deemed to be zero, and(II)in the case of a S corporation, each shareholder's pro rata share of the credit determined under subsection (a) with respect to the qualified facility shall be deemed to be zero..(2)Effective dateThe amendment made by this subsection shall apply to facilities placed in service after March 25, 2021.(b)Energy credit(1)In generalSection 48 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(e)Election for direct payment(1)In generalIn the case of any applicable property placed in service during any taxable year, the amount of any credit determined under subsection (a) with respect to such property for such taxable year shall, at the election of the taxpayer, be treated as a payment equal to such amount which is made by the taxpayer against the tax imposed by chapter 1 for such taxable year (regardless of whether such tax would have been on such taxpayer).(2)Applicable propertyFor purposes of this subsection, the term applicable property means any energy property (including any qualified property which is treated as energy property pursuant to subsection (a)(5))—(A)the construction of which began before January 1, 2023, and(B)which is originally placed in service after March 25, 2021. Such term shall not include any property if a credit for qualified progress expenditures has been allowed with respect to such property before the date of any election under paragraph (1).(3)Form and effect of election(A)In generalAn election under paragraph (1) shall be made in such manner as the Secretary may prescribe and not later than the due date (including extensions) for the return of tax for the taxable year in which the applicable property is originally placed in service. Such election, once made, shall be irrevocable with respect to the applicable property.(B)EffectAny election under paragraph (1) shall reduce the amount of the credit which would (but for this subsection) be allowable under this section with respect to such applicable property for the taxable year in which such property is placed in service to zero.The reduction in credit under subparagraph (B) shall not be taken into account for purposes of applying section 50(a) with respect to such property.(4)Application to partnerships and S corporationsRules similar to the rules of section 45(e)(12)(D) shall apply for purposes of this subsection.(5)Regulations and guidanceThe Secretary shall prescribe such regulations and guidance as may be necessary to carry out this subsection, including regulations or guidance to relating to reporting on the use of applicable property for purposes of administering the recapture under section 50(a) of any refund made by reason of this section..(2)Effective dateThe amendment made by this subsection shall apply to property placed in service after March 25, 2021. (c)Carbon oxide sequestration credit(1)In generalSection 45Q(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(8)Election for direct payment(A)In generalIn the case of any applicable equipment, the amount of any credit determined under subsection (a) with respect to any qualified carbon oxide captured by such equipment for any taxable year during the applicable period shall, at the election of the taxpayer, be treated as a payment equal to such amount which is made by the taxpayer against the tax imposed by chapter 1 for such taxable year. (B)Applicable equipmentFor purposes of this paragraph, the term applicable equipment means carbon capture equipment—(i)which is originally placed in service after March 25, 2021, at a qualified facility the construction of which began before January 1, 2023, and(ii)(I)the construction of which began before January 1, 2023, or(II)which was placed in service at a qualified facility the original planning and design of which included such equipment.(C)Applicable periodFor purposes of this paragraph, the term applicable period means the 12-year period beginning on the date that the applicable equipment was originally placed in service.(D)Form and effect of election(i)In generalAn election under subparagraph (A) shall be made in such manner as the Secretary may prescribe and not later than the due date (including extensions) for the return of tax for the taxable year in which the applicable equipment is originally placed in service. Such election, once made, shall be irrevocable with respect to such applicable equipment for the applicable period.(ii)EffectAny election under subparagraph (A) shall, for any taxable year during the applicable period, reduce the amount of the credit which would (but for this paragraph) be allowable under this section with respect to such applicable equipment for such taxable year to zero. (E)Application to partnerships and S corporationsIn the case of a partnership or S corporation which makes an election under subparagraph (A)—(i)such subparagraph shall apply with respect to such partnership or corporation without regard to the fact that no tax is imposed by chapter 1 on such partnership or corporation, and(ii)(I)in the case of a partnership, each partner's distributive share of the credit determined under subsection (a) with respect to the qualified carbon oxide captured using such applicable equipment shall be deemed to be zero, and(II)in the case of a S corporation, each shareholder's pro rata share of the credit determined under subsection (a) with respect to the qualified carbon oxide captured using such applicable equipment shall be deemed to be zero..(2)Effective dateThe amendment made by this subsection shall apply to property placed in service after March 25, 2021.